Citation Nr: 1503187	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include as due to exposure to radiation.


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran sought service connection for "pain in joints throughout the body as due to radiation exposure."  In an April 2011 decision, the Board recharacterized this issue as "entitlement to service connection for fibromyalgia and joint pain, including as due to exposure to ionizing radiation and/or herbicides" and "entitlement to service connection for a back disorder."  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In June 2014, the Board remanded the issue on appeal in order to obtain a supplemental VA medical opinion.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

On the August 2006 notice of disagreement, the Veteran requested a Decision Review Officer hearing.  The Veteran did not appear for the September 2007 hearing and requested that it be rescheduled; however, the Veteran did not appear for the rescheduled June 2008 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDINGS OF FACT

1.  The back disability has been diagnosed as degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, degenerative joint disease, and spina bifida occulta.

2.  The Veteran was exposed to ionizing radiation in service.

3.  The preexisting congenital spina bifida occulta was not subject to superimposed disease or injury during service and did not increase in severity beyond the normal progression during service.

4.  The Veteran sustained a muscular (soft tissue) back injury in service.

5.  There were no chronic symptoms of the degenerative joint disease of the back during service.

6.  There were no continuous symptoms of degenerative joint disease of the back since service.

7.  Degenerative joint disease of the back did not manifest to a compensable degree within one year of service separation. 

8.  The back disability was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spina bifida occulta are not met. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).

2.  The criteria for service connection for a back disability, including degenerative disc disease and degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2006 notice letter sent prior to the initial denial of the service connection claim for "pain in joints throughout the body as due to radiation exposure," the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claim have been obtained, or otherwise submitted, and are associated with the record; therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran was provided with a VA examination in connection with the claim for service connection for a back disability in September 2011.  The September 2011 VA examiner provided a medical opinion based on a thorough examination, interview of the Veteran, and review of the claims file.  Pursuant to the Board's May 2012 remand directive, a January 2013 supplemental VA medical opinion was obtained.  The Board found a supplemental VA medical opinion was warranted because the September 2011 VA examiner did not discuss the spina bifida occulta.  

Pursuant to the Board's June 2013 remand directive, a July 2013 supplemental VA medical opinion was obtained.  The Board found a supplemental VA medical opinion was warranted because the September 2011 and July 2013 examiners failed to note the specific traumatic injuries the Veteran reported in service and the examiners failed to clearly address whether any of the Veteran's current back disorders clearly and unmistakably existed prior to military service.  Pursuant to the Board's June 2014 remand directive, a September 2014 supplemental VA medical opinion was obtained.  The Board found a supplemental VA medical opinion was warranted because the July 2013 examiner did not adequately explain the opinions and failed to comment on the Veteran's claimed injuries in service. 

Collectively, the VA examination report and supplemental VA medical opinions include all relevant findings needed to fairly decide the appeal for service connection for a back disability.  In the September 2014 supplemental VA medical opinion, the examiner provided a medical opinion based on an accurate medical history and review of the claims file.  The VA examiner had adequate facts and data regarding the history and condition of the claimed disability.  For these reasons, the Board finds that the September 2011 VA medical examination and September 2014 supplemental VA medical opinion on the back disability are adequate, and no further medical examination or medical opinion is needed.    


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's current diagnoses include degenerative joint disease.  The Board notes that "degenerative joint disease" and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).  Thus, degenerative joint disease of the back is a form of arthritis.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, or presence at certain gaseous diffusion plants during certain periods.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. 
§ 3.309(d). 

The second avenue for service connection is through 38 C.F.R. § 3.311(b)(2) (2014).  This provision provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

The third avenue for service connection is through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).




Service Connection for Back Disability Analysis

The Veteran contends that he has pain in joints throughout the body (including the back) due to radiation exposure.  The Veteran also contends that the back was injured during service.  The Veteran attributes the injury to a June 1967 accident where he fell down the stairs in the barracks.  
    
After a review of the evidence, lay and medical, the Board finds the Veteran's various diagnoses have included degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, degenerative joint disease, and spina bifida occulta.  In June 1967, the month following the Veteran's entrance into service, after an X-ray examination, the Veteran was diagnosed with spina bifida occulta.  An April 1994 X-ray examination shows spina bifida occulta at S1 and spur formation at L2.  An April 2006 X-ray examination shows degenerative changes of all lumbar vertebra.  The September 2011 VA examiner diagnosed degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine and noted that degenerative joint disease was documented.  A September 2011 X-ray examination shows diffused intervertebral disc space loss from C2 to C7, with most severe degenerative changes at C5-6 and C6-7.

Spina bifida is a form of birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2014).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

The preexisting congenital spina bifida occulta was not subject to superimposed disease or injury during service and did not increase in severity beyond the normal progression during service.  The only back injuries reported by the Veteran during service were muscular (soft tissue) injuries, not spine injuries.  The September 2014 VA examiner opined that the spina bifida occulta was a pre-existing condition and was not aggravated beyond its normal progression during service, based on the fact that the intermittent exacerbations noted in service treatment records during service were consistent with exacerbations pre-service; therefore, neither of the reported back injuries in service was a superimposed injury to the spina bifida, because the spina bifida itself was not injured and did not increase in severity.  The September 2014 VA examiner also opined that there was no evidence that the spina bifida was subject to superimposed disease during service, based on the fact that such disease would be manifested by systemic symptoms such as fever and malaise, and would likely require hospitalization for invasive diagnostic testing.

The Veteran is not competent to resolve whether the later diagnoses of degenerative disc disease and degenerative joint disease are related to the reported in-service injuries.  The etiology of spina bifida occulta, degenerative disc disease of the spine, and degenerative joint disease involve complex medical questions regarding disease processes occurring in the spine, which a layperson could not observe directly.  Spina bifida occulta, degenerative disc disease of the spine, and degenerative joint disease also require specialized knowledge and X-ray or specialized testing to diagnose, and an understanding of the disease processes and progressions to opine as to onset. 

The Board finds that the evidence of record shows that the spina bifida occulta was not aggravated by a superimposed disease or injury during active service.  As discussed below, the Veteran sustained a muscular (soft tissue) back injury during service, which did not injure or aggravate the spina bifida occulta.  Service connection is not warranted for spina bifida occulta.  See VAOPGCPREC 82-90.

The Board finds that the Veteran was exposed to ionizing radiation while on active duty.  The record confirms the Veteran was exposed to radiation in January 1968 while participating in an accident response in Thule, Greenland following a plane crash.  An April 2006 report from the Department of the Air Force notes that the highest estimated dose for any worker at the Thule site was 11.57 rem which can be considered an upper bound for the Veteran's dose.

First, the claimed back disability is not a disability which will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, the claimed back disability is also not a radiogenic disease.  See 38 C.F.R. § 3.311(b).  In consideration of the foregoing, the Board finds that the back disability is not subject to service connection on the basis of ionizing radiation.  

The third method for establishing service connection for the back disability is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that the back disability was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).  As discussed below, the lay and medical evidence of record does not show direct service connection. 

The Board finds that there is evidence of a muscular (soft tissue) back injury and back symptoms in service without injury to the cervical or lumbar spine other than the musculature of the back.  Service treatment records dated in June 1967 and November 1968 note that the Veteran presented with complaints of back pain.  The June 1967 service treatment records do not note that the Veteran fell down stairs, but are consistent with the time frame given by the Veteran for the reported fall accident.  Service treatment records dated in November 1968 note that the Veteran complained of low back pain following a football game and, following negative X-rays of the low thoracic and lumbar spine, the diagnostic impression was soft-tissue injury.  

The Board finds that the weight of the evidence is against a finding that back symptoms had their onset during service or were chronic during service.  With the exception of the complaints of back pain noted above in the June 1976 and November 1968 service treatment records and the diagnostic impression of a soft-tissue injury, the service treatment records are otherwise absent of complaint, finding, diagnosis other than spina bifida occulta as discussed above, or treatment of back problems.  At the October 1970 service separation examination, the spine was clinically evaluated as abnormal; however, this is consistent with a diagnosis of spina bifida occulta, and no degenerative disc disease or degenerative joint disease or other spinal abnormality was noted.  On the October 1970 service separation Report of Medical History, the Veteran checked "No" when asked if he then had or had ever had back trouble of any kind.  The Board finds that, given the isolated complaints of back pain without other history, complaint, findings, diagnosis, other than spina bifida occulta, or treatment for back symptoms, and the Veteran's denial of back trouble of any kind in October 1970, the weight of the evidence is against a finding that there were chronic back symptoms during service. 

The Board next finds that the weight of the evidence demonstrates that back symptoms were not continuous since service separation in October 1970.  The earliest post-service evidence of a back complaint is in December 1993, approximately twenty-three years after service separation, when the Veteran sought treatment at a VA Medical Center for lower back pain after bending over and sneezing and feeling a snap in the lower back.  A December 1993 X-ray examination shows a normal lumbosacral spine.  Following multiple complaints of back pain from February 2006 to April 2006, during a June 2006 VA Medical Center appointment, the Veteran stated that the back felt "100% better" and had no back pain since doing physical therapy exercises.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that weighs against a finding of continuous symptoms of degenerative joint disease since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

Additionally, the evidence does not show that the back disability manifested arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation.  As discussed above, the earliest evidence of back disability other than spina bifida was in 1993, approximately twenty-three years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

On the question of nexus between this current back disability (other than spina bifida) and service, the Board finds that the weight of the evidence is against finding that the back disability is causally related to the in-service injury.  After review of the claims file, which included a September 2011 interview and examination of the Veteran, the September 2014 VA examiner opined that the back disability was less likely than not related to the in-service back injuries.  In support of the medical opinion, the VA examiner reasoned that the documented pain complaints from falling down the stairs in June 1967 and from playing football in November 1968 were episodic occurrences as demonstrated by the fact that the service separation examination was silent for back complaints.  The September 2014 VA examiner noted that there was no evidence of degenerative disc disease during service or injury commensurate with disc disease, and that disc disease is closely associated with (the Veteran's post-service) age-related changes.  The September 2014 VA examiner also indicated that it would be purely speculative to relate the episodic back injuries in service to degeneration documented decades later.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the September 2014 VA medical opinion is of significant probative value.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the negative September 2014 VA medical opinion, which was based on a review of the lay and medical evidence of record, accurate factual assumptions, and examination of the Veteran, considered together with the nature of the in-service muscular (soft tissue) back injuries, symptoms, and service separation history, and approximate twenty-three year lapse of time between service and the report of symptoms or treatment of back problems after service, outweighs the Veteran's recent lay assertion of nexus between the currently diagnosed back disability and service.

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for the back disability as both directly incurred in service and as presumed to have been incurred in service; 
consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


